Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Intoxicating liquobs, § 62*—when city has power to make ordinance regulating sale of. A city located in territory which has become anti-saloon territory under the Local Option Act has power to make an ordinance prohibiting the sale of intoxicating liquor within the city not inconsistent with that act and providing for a violation of its provisions. 2. Intoxicating liquobs, § 62*—when ordinance prohibiting sale of is valid. An ordinance of a city, located within anti-saloon territory, providing that any person selling intoxicating liquors within the city shall be fined not less nor more than certain amounts, and that any place where such liquors are sold or kept for sale shall be deemed a nuisance and the keeper of same fined not less nor more than certain amounts, held not to be inconsistent with the Local Option Act and a valid ordinance. 3. Juey, § 57a*—when evidence insufficient to show incompetency of juror. Evidence held insufficient to show that a certain juror was mentally unbalanced to such an extent as to make him incompetent to act as such.